Citation Nr: 0912498	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to July 
1984.  He died in May 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1968 
and divorced in July 1975.

2.  The Veteran, who remarried in October 1978 and had that 
marriage annulled in 1979, died in May 1986.  

3.  The appellant was not married to the Veteran at the time 
of his death.  


CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA 
death benefit purposes.  38 U.S.C.A. § 101 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.1(j), 3.50 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 , provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Death pension, dependency and indemnity compensation (DIC), 
and accrued benefits are payable to a "surviving spouse" who 
meets the legal criteria for entitlement to such benefits.  
38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and Supp. 2008).  

The term "surviving spouse" includes (1) a person of the 
opposite sex whose marriage to the veteran meets the 
requirements noted in 38 C.F.R. § 3.1(j); (2) who was the 
spouse of a veteran at the time of the veteran's death; (3) 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse); and 
(4) who has not remarried or lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person since the veteran's death.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA 
purposes as a marriage valid under the law of the place where 
the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.

Analysis

The appellant seeks to have status as the Veteran's surviving 
spouse in order to receive VA benefits.  Service connection 
for the cause of the Veteran's death was awarded in a May 
1986 rating decision based on a claim filed by the Veteran's 
brother in June 1986.  The appellant's claim was filed in 
August 2005.  

The record establishes that the appellant and the Veteran 
were married in August 1968 and divorced in July 1975.  The 
marriage took place in North Carolina, home of the appellant.  
The divorce is reflected in a final judgment from a Superior 
Court of the State of California.  The Veteran thereafter 
married another woman in October 1978 and received an 
annulment of that marriage from the State of California in 
July 1979.  The record also establishes that the veteran 
moved back to Georgia in the months prior to his death and 
lived with his mother.  He referred to himself, as single as 
reflected in a January 1986 VA treatment record.  

The appellant urges that she was not involved in the divorce 
with the Veteran.  She contends that he moved and obtained 
the divorce without her consent and against her wishes.  The 
1975 divorce judgment does indicate that jurisdiction was 
acquired over the appellant by service of process, with the 
appellant not having appeared within the time permitted by 
law.  Nonetheless, the record reflects that she and the 
Veteran were divorced in July1975 and were not married at the 
time of his death.  Thus, it is uncontroverted that she does 
not meet the basic requirements for recognition as the 
Veteran's surviving spouse for the purpose of establishing 
entitlement to VA benefits.  

To some extent, the appellant appears to be raising an 
argument couched in equity.  However, the Board has no option 
but to decide this case in accordance with the applicable 
law.  Thus, the appellant's claim must be denied.  The Board 
may not grant a benefit that the appellant is not eligible to 
receive under the law.  See Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In 
other words, unless a claimant meets all of the requirements 
of a particular law, he or she is not entitled to the 
benefit; and the benefit cannot be awarded, regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, the Board, while sympathetic to the appellant's 
arguments, has no legal basis to grant this appeal.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


